A rehearing having been granted in this cause and the case having been further considered upon the record and upon briefs and oral argument of counsel for the respective parties; it is thereupon ordered and adjudged by the Court that the opinion and judgment of this Court filed in this cause on July 30, 1943 affirming the judgment of the Circuit Court for Polk County be and is hereby reaffirmed and adhered to on rehearing.
BUFORD, C. J., TERRELL, ADAMS and SEBRING, JJ., concur.
BROWN, CHAPMAN and THOMAS, JJ., dissent.